ORDER
PER CURIAM.
Dwayne Humphrey (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury trial finding him guilty of one count of first-degree statutory sodomy, in violation of Section 566.062 RSMo 2000. The trial court sentenced Defendant to a term of imprisonment for sixteen years.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only setting forth the *854reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).